DETAILED ACTION
This Office Action is in response to an application filed on October 11, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/355,527 filed on March 15, 2019, now U.S. Patent No. 11,146,392, that application claiming benefit to U.S. Provisional Application Nos. 62/643,653 filed on March 15, 2018, and 62/643,655 filed on March 15, 2018.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted from November 5, 2021 to August 16, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,146,392.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:  

The instant application is merely a broader version of the claims of U.S. Patent No. 11,146,392.  That is, the claims of U.S. Patent No. 11,146,392 anticipate the claims of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 3-6, 8, 9, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Machani, Salah, U.S. Patent No. 9,673,975 (hereinafter referred to as Machani), in view of Miller, et al., U.S. Pub. No. 2014/0250303 (hereinafter referred to as Miller).  

With regard to claim 1, Machani teaches at least one processor (Machani, Col. 4, Lines 59-67); at least one memory communicatively coupled to the at least one processor (Machani, Col. 4, Lines 59-67); and wherein, when at least one encryption key needs to be generated to encrypt a key (Machani, Col. 2, Lines 3-21; Col. 4, Lines 47-50; disclosed ‘private key’ is analogous to claimed “key” of the instant limitation, and disclosed ‘master key’ is analogous to claimed “at least one encryption key” of the instant limitation), the at least one processor is configured to: generate the at least one encryption key (Machani, Col. 4, Lines 47-50); encrypt the key using the at least one encryption key to generate an encrypted key (Machani, Col. 2, Lines 3-21; disclosed ‘first (or second) encrypted version of the private key’ is analogous to claimed “an encrypted key” of the instant limitation); split the at least one encryption key into at least one set of key components (Machani, Col. 2, Lines 3-21; disclosed system splits master key into multiple shares), wherein at least a subset of key components of the at least one set of key components can be used to reconstruct the at least one encryption key (Machani, Col. 2, Lines 24-32; master key is reconstructed using shares); and erase the key from the at least one memory (Machani, Col. 2, Lines 20-21; Col. 5, Lines 59-67; reference teaches that in addition to master key, other sensitive data (including original private key information) may be destroyed).  
Machani does not explicitly disclose, but Miller teaches in the same field of endeavor, the encrypted key (Miller, Claim 1; reference teaches that a plurality of shares of device key made from master key are split and separately stored); and reconstruct the encrypted key (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Machani with the teachings of Miller.  The motivation for this combination is to additionally apply the same teachings already present in both Machani and Miller to the encrypted key as well, which precludes the storage of sensitive key information from being in a single location thereby preventing key loss or theft in the event of a single location compromise (Miller, [0031]).  

With regard to claim 3, Machani in view of Miller teaches the limitations of claim 1, as stated.  Machani in view of Miller further teaches wherein, when the key needs to be generated, the at least one processor is configured to: generate the key before encrypting the key using the at least one encryption key to generate the encrypted key (Machani, Col. 2, Lines 3-21).  

With regard to claim 4, Machani in view of Miller teaches the limitations of claim 1, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to encrypt the key by being configured to apply at least one exclusive or (XOR) operation to the key and the at least one encryption key (Machani, Col. 2, Lines 3-21, Lines 42-62).  

With regard to claim 5, Machani in view of Miller teaches the limitations of claim 1, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to split the encrypted key and the at least one encryption key into the at least one set of key components through at least one of polynomial interpolation or Shamir secret sharing (Machani, Col. 1, Lines 41-51).  

With regard to claim 6, Machani teaches at least one processor (Machani, Col. 4, Lines 59-67); at least one memory communicatively coupled to the at least one processor (Machani, Col. 4, Lines 59-67); at least one network interface communicatively coupled to the at least one processor and configured to communicate with external computing devices (Machani, Col. 5, Lines 17-23); and wherein the at least one processor is configured to: generate a private key (Machani, Col. 2, Lines 3-21; Col. 4, Lines 47-50; disclosed ‘private key’ is analogous to claimed “key” of the instant limitation); generate at least one encryption key (Machani, Col. 2, Lines 3-21; Col. 4, Lines 47-50; disclosed ‘master key’ is analogous to claimed “at least one encryption key” of the instant limitation); apply at least one exclusive or (XOR) operation to the private key and the at least one encryption key to encrypt the private key using the at least one encryption key to generate an encrypted private key (Machani, Col. 2, Lines 3-21, Lines 42-62; disclosed ‘first (or second) encrypted version of the private key’ is analogous to claimed “an encrypted private key” of the instant limitation); split the at least one encryption key into at least one set of key components (Machani, Col. 2, Lines 3-21; disclosed system splits master key into multiple shares), wherein at least a subset of key components of the at least one set of key components can be used to reconstruct and the at least one encryption key (Machani, Col. 2, Lines 24-32; master key is reconstructed using shares); and erase the at least one encryption key from the at least one memory (Machani, Col. 2, Lines 20-21; Col. 5, Lines 59-67; reference teaches that in addition to master key, other sensitive data (including original private key information) may be destroyed).  
Machani does not explicitly disclose, but Miller teaches in the same field of endeavor, split the encrypted private key (Miller, Claim 1; reference teaches that a plurality of shares of device key made from master key are split and separately stored); and reconstruct the encrypted private key (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Machani with the teachings of Miller.  The motivation for this combination is to additionally apply the same teachings already present in both Machani and Miller to the encrypted key as well, which precludes the storage of sensitive key information from being in a single location thereby preventing key loss or theft in the event of a single location compromise (Miller, [0031]).  

With regard to claim 8, Machani in view of Miller teaches the limitations of claim 6, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to split the encrypted private key and the at least one encryption key into the at least one set of key components through at least one of polynomial interpolation or Shamir secret sharing (Machani, Col. 1, Lines 41-51).  

With regard to claim 9, Machani teaches at least one processor (Machani, Col. 4, Lines 59-67); at least one memory communicatively coupled to the at least one processor (Machani, Col. 4, Lines 59-67); and wherein when an encryption key needs to be used that is encrypted as an encrypted key (Machani, Col. 2, Lines 3-21; Col. 4, Lines 47-50; disclosed ‘master key’ is analogous to claimed “an encryption key” of the instant limitation; it is noted that use of the word “when” in this limitation suggests optional language and thus the limitation may not serve to distinguish it from the prior art), the at least one processor is configured to: receive at least one set of key components from at least a subset of users that can be used to reconstruct at least one encryption key used to decrypt the encrypted key into a key (Machani, Col. 2, Lines 24-32; master key is reconstructed using shares); when the at least one set of key components is received from the at least the subset of the users that can be used to reconstruct the at least one encryption key, reconstruct the encrypted key and the at least one encryption key (Machani, Col. 2, Lines 24-32; master key is reconstructed using shares; it is noted that use of the word “when” in this limitation suggests optional language and thus the limitation may not serve to distinguish it from the prior art).  
Machani does not explicitly disclose, but Miller teaches in the same field of endeavor, to reconstruct the encrypted key (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key); reconstruct the encrypted key (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key); and when the encrypted key and the at least one encryption key have both been reconstructed, decrypt the encrypted key into the key using the at least one encryption key (Miller, [0009]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Machani with the teachings of Miller.  The motivation for this combination is to additionally apply the same teachings already present in both Machani and Miller to the encrypted key as well, which precludes the storage of sensitive key information from being in a single location thereby preventing key loss or theft in the event of a single location compromise (Miller, [0031]).  

With regard to claim 15, Machani in view of Miller teaches the limitations of claim 9, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to reconstruct the encrypted key and the at least one encryption key through at least one of polynomial interpolation or Shamir secret sharing (Machani, Col. 1, Lines 41-51).  

With regard to claim 16, Machani in view of Miller teaches the limitations of claim 9, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to decrypt the encrypted key by being configured to apply at least one exclusive or (XOR) operation to the encrypted key and the at least one encryption key (Machani, Col. 2, Lines 3-21, Lines 42-62).  

With regard to claim 17, Machani teaches at least one processor (Machani, Col. 4, Lines 59-67); at least one memory communicatively coupled to the at least one processor (Machani, Col. 4, Lines 59-67); at least one network interface communicatively coupled to the at least one processor and configured to communicate with external computing devices (Machani, Col. 5, Lines 17-23); and wherein when a private key needs to be used (Machani, Col. 2, Lines 3-21; Col. 4, Lines 47-50; disclosed ‘master key’ is analogous to claimed “an encryption key” of the instant limitation), the at least one processor is configured to: cause a request for key components to be communicated to users using the at least one network interface (Machani, Col. 2, Lines 22-33); receive at least one set of key components from at least a subset of users that can be used to reconstruct an encrypted private key and at least one encryption key used to decrypt the private key from the encrypted private key; when the at least one set of the key components is received from the at least the subset of the users that can be used to reconstruct the at least one encryption key, reconstruct the encrypted private key and the at least one encryption key (Machani, Col. 2, Lines 24-32; master key is reconstructed using shares); when the encrypted private key and the at least one encryption key both have been reconstructed, apply at least one exclusive or (XOR) operation to the encrypted private key and the at least one encryption key (Machani, Col. 2, Lines 3-21, Lines 42-62) and erase the private key from the at least one memory after use (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key).  
Machani does not explicitly disclose, but Miller teaches in the same field of endeavor, reconstruct the encrypted private key (Miller, [0009]; reference teaches that the split and distributed secret (subset of key(s)) may be used to reconstruct key); and decrypt the encrypted private key using the at least one encryption key (Miller, [0009]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Machani with the teachings of Miller.  The motivation for this combination is to additionally apply the same teachings already present in both Machani and Miller to the encrypted key as well, which precludes the storage of sensitive key information from being in a single location thereby preventing key loss or theft in the event of a single location compromise (Miller, [0031]).  

With regard to claim 19, Machani in view of Miller teaches the limitations of claim 17, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to: receive the at least one set of the key components from the at least the subset of the users that can be used to reconstruct the encrypted private key and the at least one encryption key used to decrypt the private key from the encrypted private key at least in part (Machani, Col. 2, Lines 3-21) by being configured to: receive a first subset of a first set of key components from a first subset of the users that can be used to reconstruct the encrypted private key (Machani, Col. 2, Lines 3-21); receive at least a second subset of a second set of key components from at least a second subset of the users that can be used to reconstruct at least one encryption key used to decrypt the encrypted private key into the key (Machani, Col. 2, Lines 3-21); and reconstruct the encrypted private key and the at least one encryption key (Miller, [0009]) at least in part by being configured to: when the first subset of the first set of first key components is received from the first subset of the users, reconstruct the encrypted private key (Miller, [0009]); and when the at least the second subset of the second set of key components is received from the at least the second subset of the users, reconstruct the at least one encryption key (Miller, [0009]; it is noted that use of the word “when” in this limitation suggests optional language and thus the limitation may not serve to distinguish it from the prior art).  

With regard to claim 20, Machani in view of Miller teaches the limitations of claim 17, as stated.  Machani in view of Miller further teaches wherein the at least one processor is configured to reconstruct the encrypted private key and the at least one encryption key through at least one of polynomial interpolation or Shamir secret sharing (Machani, Col. 1, Lines 41-51).  

Allowable Subject Matter
Claims 2, 7, 10-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant should overcome the double patenting rejections set forth herein.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Brookner, et al., U.S. Pub. No. 2008/0031460
Gantman, et al., U.S. Pub. No. 2007/0223706

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
December 3, 2022